Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant's election with traverse of restriction requirement in the reply filed on 09/20/2022 is acknowledged.  The traversal is on the ground(s) that the inventions are obvious variants.  This is found persuasive because the reasoning admitted in the response on 09/20/2022 provided by the applicant. Claims 1-16 are regarded as one invention with claims 1, 5, 9 and 13 regarded as an obvious variant of one another.

Specification
	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1-16 appear to have language that is not consistent with what is written in the specification causing confusion to the examiner whether the feature is present or not in the invention. The examiner recommends amending the claims to be consistent with what is written in the specification or revise the drawings to indicate exactly where these features correspond to in the drawings.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites the limitation "the horizontally-oriented base surface".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20050005358 issued to DuDonis further in view of U.S. Patent No. 6360387 issued to Everhart, further in view of Youtube video https://www.youtube.com/watch?v=BBOJCj2NZNs by Turnwedge. Since independent claims 1, 5, 9, and 13 are obvious variants, as admitted by the applicant on 09/20/2022  they are also rejected for the same reasons as claims 1, 5, 9 respectively. That is claim 1 anticipates claims 5, 9 and 13 thus any rejection on claim 1 is also a rejection on independent claims 5, 9, and 13 and so forth. Claims 13-16 are also rejected since it is an obvious variant of claims 1, 5, as well as 9.

Regarding claim 1,
	DuDonis discloses an angular-shaped, padded wedge (DuDonis: FIG. 9) for use as stabilization support for a bed- ridden patient, (DuDonis: FIG. 1 see also abstract “The patient positioning aid assists a caregiver in rotating and positioning immobile patients.”)  the padded wedge having a quantity of pliable material enclosed interiorly, (DuDonis: Abstract “The present invention has a strong resilient foam core which resists compression by a patient, yet also has a yielding surface foam layer which avoids trauma to the patient's skin.” Wherein the surface foam layer surrounds the foam core making it an enclosed structure.)  the padded wedge comprising (a) a continuous, rectangular shaped segment of material having a right lateral edge, a left lateral edge, a front edge, and a rear edge, wherein the segment of material is extended and formed, longitudinally, into a sloped planar front surface, … and a vertically-oriented rear surface; (b) a frontward-sloping left side conjoined with the left lateral edge of the planar front surface; (c) a frontward-sloping right side conjoined with the right lateral edge of the planar front surface; (DuDonis: FIG. 9 the examiner notes that a right triangular prism would have a first lateral edge a second lateral edge a left longitudinal edge and a right longitudinal edge (best depicted in FIG. 6 of DuDonis))  … (e) a non-slip material affixed to the outer surface of the base panel; (DuDonis: [0071] “Visible in FIG. 5 is the patient panel 13, caregiver panel 14, bottom panel 15, nonslip material 24 on the bottom of bottom panel 15,”) … (g) a grip handle fixed midway along the exterior rear edge of the base panel. (DuDonis: FIG. 2 shows a grip handle (18) connected by a seam along the rear edge (28) of the apparatus, see specifically [0069] “The handle is attached to the flap, in a preferred case, by stitching. Other attachment methods such as rivets, snaps, buttons, or the like may also be used.)
	DuDonis does not appear to disclose and a rounded upper apex… (d) a horizontally-oriented, rectangular base panel having an outer surface and an inner surface, wherein the base panel is sequentially connected, by stitched seams, to the front edge of the planar front surface, the bottom of the left side, the bottom of the rear surface, and the bottom of the right side; (f) a notification in writing, on the sloped planar front surface, indicating that the planar front surface functions as the "patient side" of the padded wedge, 
	However, in other embodiments of DuDonis, specifically in FIGS. 3E and 3F, a rounded upper apex is disclosed. (DuDonis: FIGS. 3E and 3F) The examiner further notes that the combination of DuDonis’ embodiments would read on “and … wherein: (a) the projected intersection of the vertical short leg of the left sidewall and its hypotenuse is constructed as a rounded apex; (b) the projected intersection of the vertical short leg of the right sidewall and its hypotenuse is constructed as a rounded apex;” since both embodiments have their apex’s rounded and one only needs to just curve out the edges in DuDonis’ embodiment of FIG. 9.
	However, Everhart discloses the use of a cover that is sewn on the pillow along seams in the manner described above in FIGS. 1-2 as well as the panel having an inner and outer surface (Everhart: FIGS. 1-2 see also col. 3 lines 4 -10)
	It would have been obvious for one having ordinary skill in the art to attach cover panels with a seam to the wedge pillow as taught by Everhart and as further suggested in DuDonis ([0084] “The first through eighth and tenth embodiments cover panels are attached to each other by sewing along the seams. The first through eighth and tenth embodiments positioning aid is constructed by first shaping the cushion, assembling the cover by sewing together the cover panels, inserting the cushion into the cover through the opening defined by the fastener, and closing the opening using the fastener. Other suitable methods for attaching the panels together, such as radio frequency welding, heat sealing, or gluing with permanent adhesives, such as epoxy adhesives, may be used.”) in order to allow for the wedge pillow of DuDonis to be protected from harmful pathogens and to make the pillow itself washable in which one of ordinary skill in the art would have recognized as a predictable result.
	Turnwedge discloses (f) a notification in writing, on the sloped planar front surface, indicating that the planar front surface functions as the "patient side" of the padded wedge, (Turnwedge: see figure below)

    PNG
    media_image1.png
    906
    1330
    media_image1.png
    Greyscale

	It would have been obvious for one having ordinary skill in the art to modify the device of DuDonis by adding a notification that indicates which side is the patient side as taught by Turnwedge in order to help a user figure out which side of the pillow to use and to further reiterate the prior art DuDonis which side is for the patient in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 2,
	DuDonis, as modified by Everhart and Turnwedge, discloses the body wedge of Claim 1, wherein the pliable material enclosed within the body wedge comprises polyurethane foam. (DuDonis: [0079] “In the disclosed embodiments, the inner core foam may be comprised of any suitable foam material, such as polyurethane foam, copolymer foam, or latex foam. A preferred foam is polyurethane foam.”)

Regarding claim 3,
	DuDonis, as modified by Everhart and Turnwedge, discloses the body wedge of claim 1.
	The embodiment of FIG. 9 of DuDonis does not appear to disclose wherein the sloped planar front surface is constructed at an angle of thirty degrees relative to the horizontally-oriented base surface.
	However, such a concept is contemplated in other embodiments of DuDonis. (DuDonis: [0064] “In the first and second embodiments of the positioning aid the angle formed by the bottom panel 15 and the patient's panel 13 is approximately 30.degree.. This allows the patient to be maintained at a lateral inclined position of approximately 30.degree. as recommended by the National Pressure Ulcer Advisory panel. This angle is high enough to relieve pressure from the sacrum and coccyx yet not so high as to put pressure on the trochanter or other bony prominence at risk for development of pressure ulcers.”
	It would have been obvious for one having ordinary skill in the art to modify the FIG. 9 embodiment of DuDonis as taught in another embodiment of DuDonis to have the angle between a horizontal surface and a sloped planar front surface have an angle of 30 degrees in order to adhere to the recommendation by the national pressure ulcer advisory panel suggested in DuDonis [0064] in which one of ordinary skill in the art would have recognized as a predictable result.

Claim(s) 1 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20050005358 issued to DuDonis in view of U.S. Patent No. 6360387 issued to Everhart. Since independent claims 1, 5, 9, and 13 are obvious variants, they are also rejected for the same reasons as claims 1, 5, 9 respectively. Claims 13-16 are also rejected since it is an obvious variant of claims 1, 5, as well as 9. That is claim 1 anticipates claims 5, 9 and 13 thus any rejection on claim 1 is also a rejection on independent claims 5, 9, and 13, any art rejection on claim 5 is a rejection on claims 1, 9, and 13, any art rejection on claim 9 is a rejection on claims 1, 5, and 13 and so forth. Claims 13-16 are also rejected since it is an obvious variant of claims 1, 5, as well as 9.

Regarding claim 1,
	DuDonis discloses an angular-shaped, padded wedge (DuDonis: FIG. 9) for use as stabilization support for a bed- ridden patient, (DuDonis: FIG. 1 see also abstract “The patient positioning aid assists a caregiver in rotating and positioning immobile patients.”)  the padded wedge having a quantity of pliable material enclosed interiorly, (DuDonis: Abstract “The present invention has a strong resilient foam core which resists compression by a patient, yet also has a yielding surface foam layer which avoids trauma to the patient's skin.” Wherein the surface foam layer surrounds the foam core making it an enclosed structure.)  the padded wedge comprising (a) a continuous, rectangular shaped segment of material having a right lateral edge, a left lateral edge, a front edge, and a rear edge, wherein the segment of material is extended and formed, longitudinally, into a sloped planar front surface, … and a vertically-oriented rear surface; (b) a frontward-sloping left side conjoined with the left lateral edge of the planar front surface; (c) a frontward-sloping right side conjoined with the right lateral edge of the planar front surface; (DuDonis: FIG. 9 the examiner notes that a right triangular prism would have a first lateral edge a second lateral edge a left longitudinal edge and a right longitudinal edge (best depicted in FIG. 6 of DuDonis))  … (e) a non-slip material affixed to the outer surface of the base panel; (DuDonis: [0071] “Visible in FIG. 5 is the patient panel 13, caregiver panel 14, bottom panel 15, nonslip material 24 on the bottom of bottom panel 15,”) … (g) a grip handle fixed midway along the exterior rear edge of the base panel. (DuDonis: FIG. 2 shows a grip handle (18) connected by a seam along the rear edge (28) of the apparatus, see specifically [0069] “The handle is attached to the flap, in a preferred case, by stitching. Other attachment methods such as rivets, snaps, buttons, or the like may also be used.)
	DuDonis does not appear to disclose and a rounded upper apex… (d) a horizontally-oriented, rectangular base panel having an outer surface and an inner surface, wherein the base panel is sequentially connected, by stitched seams, to the front edge of the planar front surface, the bottom of the left side, the bottom of the rear surface, and the bottom of the right side; 
	However, in other embodiments of DuDonis, specifically in FIGS. 3E and 3F, a rounded upper apex is disclosed. (DuDonis: FIGS. 3E and 3F) The examiner further notes that the combination of DuDonis’ embodiments would read on “and … wherein: (a) the projected intersection of the vertical short leg of the left sidewall and its hypotenuse is constructed as a rounded apex; (b) the projected intersection of the vertical short leg of the right sidewall and its hypotenuse is constructed as a rounded apex;” since both embodiments have their apex’s rounded and one only needs to just curve out the edges in DuDonis’ embodiment of FIG. 9.
	Everhart discloses the use of a cover that is sewn on the pillow along seams in the manner described above in FIGS. 1-2 as well as the panel having an inner and outer surface (Everhart: FIGS. 1-2 see also col. 3 lines 4 -10)
	It would have been obvious for one having ordinary skill in the art to attach cover panels with a seam to the wedge pillow as taught by Everhart and as further suggested in DuDonis ([0084] “The first through eighth and tenth embodiments cover panels are attached to each other by sewing along the seams. The first through eighth and tenth embodiments positioning aid is constructed by first shaping the cushion, assembling the cover by sewing together the cover panels, inserting the cushion into the cover through the opening defined by the fastener, and closing the opening using the fastener. Other suitable methods for attaching the panels together, such as radio frequency welding, heat sealing, or gluing with permanent adhesives, such as epoxy adhesives, may be used.”) in order to allow for the wedge pillow of DuDonis to be protected from harmful pathogens and to make the pillow itself washable in which one of ordinary skill in the art would have recognized as a predictable result.
	DuDonis does not appear to disclose (f) a notification in writing, on the sloped planar front surface, indicating that the planar front surface functions as the "patient side" of the padded wedge,
	However, those having ordinary skill in the art before the effective filing date of the claimed invention would have understood based on the disclosure of DuDonis that “the patient's panel 13” is for the “patient’s side” and that the notification in writing on “the sloped planar surface” whether it be in English or any other language does not patentably distinguish itself from the prior art. The examiner has interpreted the limitation to be “printed matter” which is the first step highlighted in MPEP section 2111.05 highlights the steps an examiner must take to determine if the limitation qualifies as printed matter. The second step is to determine if a functional relationship exists with respect to the invention. Since the term “patient side” serves as a notification, the pillow is shaped like a wedge, the term is present for instructional purposes and one of ordinary skill in the art could have figured out how to use the invention regardless of the notification. Furthermore, there is no functional relationship with respect to the invention as a whole other than to indicate the obvious, that is which side of “the wedge pillow” to use which one can fully comprehend by reading the disclosure of the prior art. Thus, the term “patient side” deserves no patentable weight over the prior art.

Regarding claim 4,
	DuDonis, as modified by Everhart, discloses the body wedge of Claim 1.
	DuDonis does not appear to disclose wherein a notification, reading "patient side" on the sloped planar front surface is written in any one of a language selected from the group consisting of English, Mandarin Chinese, Hindi, Spanish, French, Standard Arabic, Bengali, German, Bengali, Portuguese, Indonesian, Dutch, Bulgarian, Danish, Hebrew, Japanese, Italian, Swedish, Swahili, Turkish, and Ukrainian, and Vietnamese.
	However, those having ordinary skill in the art before the effective filing date of the claimed invention would have understood based on the disclosure of DuDonis that “the patient's panel 13” is for the “patient’s side” and that the notification in writing on “the sloped planar surface” whether it be in English or any other language does not patentably distinguish itself from the prior art. The examiner has interpreted the limitation to be “printed matter” which is the first step highlighted in MPEP section 2111.05 highlights the steps an examiner must take to determine if the limitation qualifies as printed matter. The second step is to determine if a functional relationship exists with respect to the invention. Since the term “patient side” serves as a notification, the pillow is shaped like a wedge, the term is present for instructional purposes and one of ordinary skill in the art could have figured out how to use the invention regardless of the notification. Furthermore, there is no functional relationship with respect to the invention as a whole other than to indicate the obvious, that is which side of “the wedge pillow” to use which one can fully comprehend by reading the disclosure of the prior art. Thus, the term “patient side” deserves no patentable weight over the prior art.


Regarding claim 5,
	DuDonis discloses a stand-alone, sanitizable, sloped body wedge (DuDonis: FIG. 9) for use as a body stabilizing device and as a mechanism for repositioning a bedridden person, (DuDonis: FIG. 1 see also abstract “The patient positioning aid assists a caregiver in rotating and positioning immobile patients.”) the body wedge comprising: an enclosed structure containing pliable material, (DuDonis: Abstract “The present invention has a strong resilient foam core which resists compression by a patient, yet also has a yielding surface foam layer which avoids trauma to the patient's skin.” Wherein the surface foam layer surrounds the foam core making it an enclosed structure.) the structure formed of a horizontally-oriented rectangular base panel, (DuDonis: FIG. 9 the examiner notes that only a cross sectional view is shown in FIG. 9 the examiner notes that this is a cross-sectional view of a right triangular prism which has a “rectangular base panel”) an extended rectangular, sloped front panel having a first lateral edge, a second lateral edge, a left longitudinal edge, and a right longitudinal edge, (DuDonis: FIG. 9 the examiner notes that a right triangular prism would have a first lateral edge a second lateral edge a left longitudinal edge and a right longitudinal edge (best depicted in FIG. 6 of DuDonis)) a vertical left sidewall shaped essentially as a right triangle having a horizontal long leg, a vertical short leg, and a leg equivalent to a hypotenuse, (DuDonis: FIG. 9 shows a right triangle with a horizontal long leg, a vertical short leg as well as a hypotenuse) … and a vertical right sidewall shaped essentially as a right triangle having a horizontal long leg, a vertical short leg, and a leg equivalent to a hypotenuse, (DuDonis: FIG. 9 the examiner notes that the image shown is only a cross-sectional view and would have a vertical right sidewall.) …  (g) a grip handle connected, by a seam, midway along the rear edge of the apparatus; (DuDonis: FIG. 2 shows a grip handle (18) connected by a seam along the rear edge (28) of the apparatus, see specifically [0069] “The handle is attached to the flap, in a preferred case, by stitching. Other attachment methods such as rivets, snaps, buttons, or the like may also be used.) whereby i) the left lower edge and right lower edge of the body wedge are parallel and mutually coextensive, ii) the front edge and rear edge of the body wedge are parallel and mutually coextensive, and iii) the left vertical rear edge and right vertical rear edge of the body wedge are parallel and mutually coextensive. (DuDonis: FIG. 9 wherein the left and right lower edge of a right triangular prism in FIG. 9 would otherwise be mutually co-extensive and parallel)
	DuDonis does not appear to disclose and a rounded upper apex… and wherein: (a) the projected intersection of the vertical short leg of the left sidewall and its hypotenuse is constructed as a rounded apex; in the current embodiment.
	However, in other embodiments of DuDonis, specifically in FIGS. 3E and 3F, a rounded upper apex is disclosed. (DuDonis: FIGS. 3E and 3F) The examiner further notes that the combination of DuDonis’ embodiments would read on “and … wherein: (a) the projected intersection of the vertical short leg of the left sidewall and its hypotenuse is constructed as a rounded apex; (b) the projected intersection of the vertical short leg of the right sidewall and its hypotenuse is constructed as a rounded apex;” since both embodiments have their apex’s rounded and one only needs to just curve out the edges in DuDonis’ embodiment of FIG. 9.
	It would have been obvious for one having ordinary skill in the art to modify the upper apex of the wedge of DuDonis to be curved as taught by a different embodiment of DuDonis since such a shape would have prevented the discomfort of sharp edges at the apex and furthermore since DuDonis suggests that the invention may be modified to be any particular shape that would otherwise prevent rolling of a patient in which one of ordinary skill in the art would have recognized as a predictable result.. (DuDonis: [0028])
	DuDonis does not appear to disclose and … wherein: … (c) the left longitudinal edge of the top panel is connected, by a seam, sequentially to the hypotenuse of the left sidewall, … and the short leg of the left sidewall; (d) the right longitudinal edge of the top panel is connected, by a seam, sequentially to the hypotenuse of the right sidewall, … and the short leg of the right sidewall; (e) first lateral edge of the top panel is connected, by a seam, to the front edge of the base panel; (f) the second lateral edge of the top panel is connected, by a seam, to the rear edge of the base panel, thereby forming a rear surface panel;
	However, Everhart discloses the use of a cover that is sewn on the pillow along seams in the manner described above in FIGS. 1-2 (Everhart: FIGS. 1-2 see also col. 3 lines 4 -10)
	It would have been obvious for one having ordinary skill in the art to attach cover panels with a seam to the wedge pillow as taught by Everhart and as further suggested in DuDonis ([0084] “The first through eighth and tenth embodiments cover panels are attached to each other by sewing along the seams. The first through eighth and tenth embodiments positioning aid is constructed by first shaping the cushion, assembling the cover by sewing together the cover panels, inserting the cushion into the cover through the opening defined by the fastener, and closing the opening using the fastener. Other suitable methods for attaching the panels together, such as radio frequency welding, heat sealing, or gluing with permanent adhesives, such as epoxy adhesives, may be used.”) in order to allow for the wedge pillow of DuDonis to be protected from harmful pathogens and to make the pillow itself washable in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 6,
	DuDonis, as modified by Everhart, discloses the body wedge of Claim 5, wherein the pliable material enclosed within the body wedge comprises polyurethane foam. (DuDonis: [0079] “In the disclosed embodiments, the inner core foam may be comprised of any suitable foam material, such as polyurethane foam, copolymer foam, or latex foam. A preferred foam is polyurethane foam.”)

Regarding claim 7,
	DuDonis, as modified by Everhart, discloses the body wedge of claim 5.
	The embodiment of FIG. 9 of DuDonis does not appear to disclose wherein the sloped planar front surface is constructed at an angle of thirty degrees relative to the horizontally-oriented base surface.
	However, such a concept is contemplated in other embodiments of DuDonis. (DuDonis: [0064] “In the first and second embodiments of the positioning aid the angle formed by the bottom panel 15 and the patient's panel 13 is approximately 30.degree.. This allows the patient to be maintained at a lateral inclined position of approximately 30.degree. as recommended by the National Pressure Ulcer Advisory panel. This angle is high enough to relieve pressure from the sacrum and coccyx yet not so high as to put pressure on the trochanter or other bony prominence at risk for development of pressure ulcers.”
	It would have been obvious for one having ordinary skill in the art to modify the FIG. 9 embodiment of DuDonis as taught in another embodiment of DuDonis to have the angle between a horizontal surface and a sloped planar front surface have an angle of 30 degrees in order to adhere to the recommendation by the national pressure ulcer advisory panel suggested in DuDonis [0064] in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 8,
	DuDonis, as modified by Everhart, discloses the body wedge of Claim 5.
	DuDonis does not appear to disclose wherein a notification, reading "patient side" on the sloped planar front surface is written in any one of a language selected from the group consisting of English, Mandarin Chinese, Hindi, Spanish, French, Standard Arabic, Bengali, German, Bengali, Portuguese, Indonesian, Dutch, Bulgarian, Danish, Hebrew, Japanese, Italian, Swedish, Swahili, Turkish, and Ukrainian, and Vietnamese.
	However, those having ordinary skill in the art before the effective filing date of the claimed invention would have understood based on the disclosure of DuDonis that “the patient's panel 13” is for the “patient’s side” and that the notification in writing on “the sloped planar surface” whether it be in English or any other language does not patentably distinguish itself from the prior art. The examiner has interpreted the limitation to be “printed matter” which is the first step highlighted in MPEP section 2111.05 highlights the steps an examiner must take to determine if the limitation qualifies as printed matter. The second step is to determine if a functional relationship exists with respect to the invention. Since the term “patient side” serves as a notification, the pillow is shaped like a wedge, the term is present for instructional purposes and one of ordinary skill in the art could have figured out how to use the invention regardless of the notification. Furthermore, there is no functional relationship with respect to the invention as a whole other than to indicate the obvious, that is which side of “the wedge pillow” to use which one can fully comprehend by reading the disclosure of the prior art. Thus, the term “patient side” deserves no patentable weight over the prior art.

Regarding claim 9,
	DuDonis discloses an improved patient bed wedge apparatus (DuDonis: FIG. 9)  of the type commonly used as a support cushion, patient positioning aid, rehabilitation bed wedge, or similar function, (DuDonis: FIG. 1 see also abstract “The patient positioning aid assists a caregiver in rotating and positioning immobile patients.”)  the apparatus commonly known having a flat base panel for horizontally positioning upon the surface of a bed, a vertical surface conjoined with the bottom surface, the vertical surface extending upward from the bed surface, a left surface, a right surface, and a sloped planar surface, the sloped planar surface functioning as the surface placed in abutment to some portion of a patient's body, (DuDonis: FIG. 9 the examiner notes that a right triangular prism would have a first lateral edge a second lateral edge a left longitudinal edge and a right longitudinal edge (best depicted in FIG. 6 of DuDonis))   wherein the improvement comprises: (a) a … apex structure fabricated at the projected intersection of the sloped planar surface and the vertical surface, wherein the rounded apex conjoins the vertical surface and the sloped planar surface and coextensive with the width of the bed wedge; (DuDonis: FIG. 9, the apex at the top conjoins the vertical surface and the sloped planar surface of a triangular prism best depicted in FIG. 6 of DuDonis.) … (c) a grip handle affixed at two attachment points, to the rear edge of the bottom surface, the attachment points being linearly parallel to the edge of the base panel. (DuDonis: FIG. 2 shows a grip handle (18) connected by a seam along the rear edge (28) of the apparatus, see specifically [0069] “The handle is attached to the flap, in a preferred case, by stitching. Other attachment methods such as rivets, snaps, buttons, or the like may also be used.)
	DuDonis does not appear to disclose (a) a rounded apex structure 
	However, in other embodiments of DuDonis, specifically in FIGS. 3E and 3F, a rounded upper apex is disclosed. (DuDonis: FIGS. 3E and 3F) The examiner further notes that the combination of DuDonis’ embodiments would read on “and … wherein: (a) the projected intersection of the vertical short leg of the left sidewall and its hypotenuse is constructed as a rounded apex; (b) the projected intersection of the vertical short leg of the right sidewall and its hypotenuse is constructed as a rounded apex;” since both embodiments have their apex’s rounded and one only needs to just curve out the edges in DuDonis’ embodiment of FIG. 9.
	It would have been obvious for one having ordinary skill in the art to modify the upper apex of the wedge of DuDonis to be curved as taught by a different embodiment of DuDonis since such a shape would have prevented the discomfort of sharp edges at the apex and furthermore since DuDonis suggests that the invention may be modified to be any particular shape that would otherwise prevent rolling of a patient in which one of ordinary skill in the art would have recognized as a predictable result.. (DuDonis: [0028])
	DuDonis does not appear to disclose (b) a "patient side" notification in writing, placed on the sloped planar surface;
	However, those having ordinary skill in the art before the effective filing date of the claimed invention would have understood based on the disclosure of DuDonis that “the patient's panel 13” is for the “patient’s side” and that the notification in writing on “the sloped planar surface” whether it be in English or any other language does not patentably distinguish itself from the prior art. The examiner has interpreted the limitation to be “printed matter” which is the first step highlighted in MPEP section 2111.05 highlights the steps an examiner must take to determine if the limitation qualifies as printed matter. The second step is to determine if a functional relationship exists with respect to the invention. Since the term “patient side” serves as a notification, the pillow is shaped like a wedge, the term is present for instructional purposes and one of ordinary skill in the art could have figured out how to use the invention regardless of the notification. Furthermore, there is no functional relationship with respect to the invention as a whole other than to indicate the obvious, that is which side of “the wedge pillow” to use which one can fully comprehend by reading the disclosure of the prior art. Thus, the term “patient side” deserves no patentable weight over the prior art.

Regarding claim 10,
	DuDonis, as modified by Everhart, discloses the body wedge of Claim 9, wherein the pliable material enclosed within the body wedge comprises polyurethane foam. (DuDonis: [0079] “In the disclosed embodiments, the inner core foam may be comprised of any suitable foam material, such as polyurethane foam, copolymer foam, or latex foam. A preferred foam is polyurethane foam.”)

Regarding claim 11,
	DuDonis, as modified by Everhart, discloses the body wedge of claim 9.
	The embodiment of FIG. 9 of DuDonis does not appear to disclose wherein the sloped planar front surface is constructed at an angle of thirty degrees relative to the horizontally-oriented base surface.
	However, such a concept is contemplated in other embodiments of DuDonis. (DuDonis: [0064] “In the first and second embodiments of the positioning aid the angle formed by the bottom panel 15 and the patient's panel 13 is approximately 30.degree.. This allows the patient to be maintained at a lateral inclined position of approximately 30.degree. as recommended by the National Pressure Ulcer Advisory panel. This angle is high enough to relieve pressure from the sacrum and coccyx yet not so high as to put pressure on the trochanter or other bony prominence at risk for development of pressure ulcers.”
	It would have been obvious for one having ordinary skill in the art to modify the FIG. 9 embodiment of DuDonis as taught in another embodiment of DuDonis to have the angle between a horizontal surface and a sloped planar front surface have an angle of 30 degrees in order to adhere to the recommendation by the national pressure ulcer advisory panel suggested in DuDonis [0064] in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 12,
	DuDonis, as modified by Everhart, discloses the body wedge of Claim 9.
	DuDonis does not appear to disclose wherein a notification, reading "patient side" on the sloped planar front surface is written in any one of a language selected from the group consisting of English, Mandarin Chinese, Hindi, Spanish, French, Standard Arabic, Bengali, German, Bengali, Portuguese, Indonesian, Dutch, Bulgarian, Danish, Hebrew, Japanese, Italian, Swedish, Swahili, Turkish, and Ukrainian, and Vietnamese.
	However, those having ordinary skill in the art before the effective filing date of the claimed invention would have understood based on the disclosure of DuDonis that “the patient's panel 13” is for the “patient’s side” and that the notification in writing on “the sloped planar surface” whether it be in English or any other language does not patentably distinguish itself from the prior art. The examiner has interpreted the limitation to be “printed matter” which is the first step highlighted in MPEP section 2111.05 highlights the steps an examiner must take to determine if the limitation qualifies as printed matter. The second step is to determine if a functional relationship exists with respect to the invention. Since the term “patient side” serves as a notification, the pillow is shaped like a wedge, the term is present for instructional purposes and one of ordinary skill in the art could have figured out how to use the invention regardless of the notification. Furthermore, there is no functional relationship with respect to the invention as a whole other than to indicate the obvious, that is which side of “the wedge pillow” to use which one can fully comprehend by reading the disclosure of the prior art. Thus, the term “patient side” deserves no patentable weight over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/6/2022